 



Exhibit 10.64
THE PROGRESSIVE CORPORATION
1990 DIRECTORS’ STOCK OPTION PLAN
(Amended and Restated as of April 24, 1992,
as further amended on July 1, 1992)
SECTION 1. Purpose; Definitions.
     The purpose of The Progressive Corporation 1990 Directors’ Stock Option
Plan (the “Plan”) is to enable The Progressive Corporation (the “Company”) to
attract, retain and reward directors of the Company and strengthen the mutuality
of interests between such directors and the Company’s shareholders by offering
such directors options to purchase Common Shares of the Company.
     For purposes of the Plan, the following terms shall be defined as set forth
below:
     (a) “Award” means any award of Stock Options under the Plan.
     (b) “Board” means the Board of Directors of the Company.
     (c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
     (d) “Company” means The Progressive Corporation, an Ohio corporation, or
any successor corporation.
     (e) “Disability” means disability as determined under procedures
established by the Committee of the Board administering The Progressive
Corporation 1989 Incentive Plan for purposes of that Plan, or in the absence of
such Committee, the Board.
     (f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (g) “Fair Market Value” means, as of any given date, the mean between the
highest and lowest quoted selling price, regular way, of the Stock on such date
on the New York Stock Exchange or, if no such sale of the Stock occurs on the
New York Stock Exchange on such date, then such mean price on the next preceding
day on which the Stock was traded. If the Stock is no longer traded on the New
York Stock Exchange, then the Fair Market Value of the Stock shall be determined
by the Company in good faith.
     (h) “Plan” means The Progressive Corporation 1990 Directors’ Stock Option
Plan, as amended from time to time.
     (i) “Stock” means the Common Shares, $1.00 par value per share, of the
Company.
     (j) “Stock Option” or “Option” means any option to purchase shares of Stock
granted pursuant to Section 3, which options shall be non-qualified stock
options.
     (k) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
          In addition, the terms “Change in Control,” “Potential Change in
Control” and “Change in Control Price” shall have meanings set forth,
respectively, in Sections 4(b), (c) and (d) below.
SECTION 2. Stock Subject to the Plan.
     (a) Aggregate Stock Subject to the Plan. Subject to adjustment as provided
below in Section 2(c), the total number of shares of Stock reserved and
available for Awards under the Plan is 150,000. Any Stock issued hereunder may
consist, in whole or in part, of authorized and unissued shares or treasury
shares.

1



--------------------------------------------------------------------------------



 



     (b) Forfeiture or Termination of Awards of Stock. If any Stock subject to
any Award granted hereunder is forfeited or an Award otherwise terminates or
expires without the issuance of Stock, the Stock subject to such Award shall
again be available for distribution in connection with future Awards under the
Plan as set forth in Section 2(a).
     (c) Adjustment.
               (1) If the Company (i) pays a dividend or makes a distribution in
shares of Stock, (ii) subdivides or splits its outstanding Stock into a greater
number of shares, or (iii) combines its outstanding Stock into a smaller number
of shares, the aggregate number of shares of Stock reserved for issuance
pursuant to the Plan and the number and option price of shares of Stock subject
to outstanding Options granted pursuant to the Plan immediately prior thereto
shall be adjusted so that, assuming that Options had been previously granted for
all of the shares of Stock so reserved, the participants would be entitled to
receive for the same aggregate price that number of shares of Stock which they
would have owned after the happening of any of the events described above had
they exercised all of such Options prior to the happening of such event. An
adjustment made pursuant to this Section 2(c)(1) shall become effective
immediately after the record date in the case of a dividend or distribution and
shall become effective immediately after the effective date in the case of a
subdivision or combination.
               (2) If the Company reclassifies or changes the Stock (except for
splitting or combining, or changing par value, or changing from par value to no
par value, or changing from no par value to par value) or participates in a
consolidation or merger (other than a merger in which the Company is the
surviving corporation and which does not result in any reclassification or
change of the Stock except as stated above), the aggregate number of shares of
Stock reserved for issuance pursuant to the Plan and the number and option price
of shares of Stock subject to outstanding Options granted pursuant to the Plan
immediately prior thereto shall be adjusted so that, assuming that Options had
been previously granted for all the shares of Stock so reserved, the
participants would be entitled to receive for the same aggregate price that
number and type of shares of capital stock which they would have owned after the
happening of any of the events described above had they exercised all of such
Options prior to the happening of such event.
     (3) No adjustment pursuant to this Section 2(c) shall be required unless
such adjustment would require an increase or decrease of at least 1% in such
number or price; provided, however, that any adjustments which by reason of this
Section 2(c)(3) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment. All calculations under this Section
2(c) shall be made to the nearest cent or to the nearest full share, as the case
may be. Anything in this Section 2(c) to the contrary notwithstanding, the
Company shall be entitled to make such reductions in the option price, in
addition to those required by this Section 2(c), as it in its discretion shall
determine to be advisable in order that any stock dividends or distributions,
subdivisions or splits of shares, distribution of rights to purchase stock or
securities, or a distribution of securities convertible into or exchangeable for
stock hereafter made by the Company to its stockholders shall not be taxable.
     (4) Whenever an adjustment is made pursuant to this Section 2(c), the
Company shall promptly prepare a notice of such adjustment setting forth the
terms of such adjustment and the date on which such adjustment becomes effective
and shall mail such notice of such adjustment to the participants at their
respective addresses appearing on the records of the Company or at such other
address as any participant may from time to time designate in writing to the
Company.
SECTION 3. Stock Options.
     (a) Grant and Eligibility. All directors of the Company who are not full
time employees of the Company are eligible to be granted Awards under the Plan.
Promptly following each annual meeting of the shareholders of the Company on or
after the effective date of the Plan, each person who is then a director of the
Company and not a full time employee of the Company shall receive an Option to
purchase 2,000 shares of Stock.
     (b) Terms and Conditions. Options granted under the Plan shall be evidenced
by option agreements, and shall be subject to the following terms and
conditions:
               (1) Option Price. The option price per share of Stock purchasable
under a Stock Option shall be the Fair Market Value of the Stock on the day of
the annual meeting of shareholders coinciding with the date of grant, or, if the
date of grant does not coincide with the day of an annual meeting of
shareholders, then the option price per

2



--------------------------------------------------------------------------------



 



share of Stock purchasable under the Stock Option shall be the Fair Market Value
of the Stock on the day of the annual meeting of shareholders immediately
preceding the date of grant.
               (2) Option Term. Subject to Section 3(b)(6), the term of each
Stock Option shall commence as of the date such Stock Option is granted and
shall terminate on the tenth anniversary thereof.
               (3) Exercise. Subject to Section 3(b)(6), each Stock Option shall
become exercisable on the date which is six months and one day after the date on
which such Stock Option is granted and shall thereafter be exercisable during
the remaining term of such Stock Option, as specified in Section 3(b)(2).
               (4) Method of Exercise. When exercisable in accordance with
Section 3(b)(3), Stock Options may be exercised, in whole or in part, by giving
written notice of exercise to the Company specifying the number of shares of
Stock to be purchased.
                         Such notice shall be accompanied by payment in full of
the option price of the shares of Stock for which the Option is then being
exercised, in cash or by check or such other instrument as the Company may
accept. Subject to Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder, payment, in full or in part, of the option price may be
made in the form of unrestricted Stock then owned by the participant or Stock
that is issuable upon the exercise of such Option. The value of each such share
of Stock surrendered shall be 100% of the Fair Market Value of the Stock on the
date the Option is exercised.
                         No Stock shall be issued pursuant to an exercise of an
Option until full payment has been made. A participant shall not have rights to
dividends or any other rights of a shareholder with respect to any Stock subject
to an Option unless and until the participant has given written notice of
exercise, has paid in full for such shares, has given, if requested, the
representations described in Section 7(a) and such shares have been issued to
him.
               (5) Non-Transferability of Options. No Stock Option shall be
transferable by the participant. All Stock Options shall be exercisable only by
the participant, by the Participant’s estate (as provided in Section 3(b)(6)) or
by the participant’s authorized legal representative if the participant is
unable to exercise an Option as a result of the participant’s Disability.
               (6) Death of Participant. If any participant dies while holding
unexercised Stock Options, any Stock Option held by such participant at the time
of his or her death may thereafter be exercised, to the extent such Option was
exercisable at the time of death, by the estate of the participant (acting
through its fiduciary), for a period of one year from the date of such death
regardless of the term of the Stock Option remaining at the director’s death.
     (c) Buyout Provisions. The Company may at any time buy out, for a payment
in cash or Stock, an Option previously granted, based on such terms and
conditions as the Company shall establish and agree upon with the participant,
provided that no such transaction shall be structured in a manner that would
violate, or result in any liability on the part of the participant under,
Section 16 of the Exchange Act or the rules and regulations promulgated
thereunder.
SECTION 4. Change in Control Provisions.
     (a) Impact of Event. In the event of: (1) a “Change in Control” as defined
in Section 4(b), or (2) a “Potential Change in Control” as defined in
Section 4(c), the value of all outstanding Awards shall be cashed out on the
basis of the “Change in Control Price” as defined in Section 4(d) as of the date
such Change in Control or such Potential Change in Control is determined to have
occurred, provided, however, that the provisions of this Section 4 shall not
apply with respect to Awards granted to any participant which have been held by
such participant for less than six months and one day as of the date that such
Change in Control or Potential Change in Control is determined to have occurred.
     (b) Definition of Change in Control. For purposes of Section 4(a), a
“Change in Control” means the happening of any of the following:
               (1) When any “person” as defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) of the Exchange Act, but excluding the
Company and any Subsidiary and any employee benefit plan sponsored or maintained
by the Company or any Subsidiary (including any trustee of such plan acting as
trustee), directly or indirectly, becomes the “beneficial

3



--------------------------------------------------------------------------------



 



owner” (as defined in Rule 13d-3 under the Exchange Act, as amended from time to
time), of securities of the Company representing 20 percent or more of the
combined voting power of the Company’s then outstanding securities; provided,
however, that the terms “person” and “group” shall not include any “Excluded
Director”; and the term “Excluded Director” means any director who, on the
effective date of the Plan, is the beneficial owner of or has the right to
acquire an amount of Stock equal to five percent or more of the number of shares
of Stock outstanding on such effective date; and further provided that, unless
otherwise determined by the Board or any committee thereof, the terms “person”
and “group” shall not include any entity or group of entities which has acquired
Stock of the Company in the ordinary course of business for investment purposes
only and not with the purpose or effect of changing or influencing the control
of the Company, or in connection with or as a participant in any transaction
having such purpose or effect, (“Investment Intent”), as demonstrated by the
filing by such entity or group of a statement on Schedule 13G (including
amendments thereto) pursuant to Regulation 13D under the Exchange Act, as long
as such entity or group continues to hold such Stock with an Investment Intent;
               (2) When, during any period of 24 consecutive months during the
existence of the Plan, the individuals who, at the beginning of such period,
constitute the Board (the “Incumbent Directors”) cease for any reason other than
death to constitute at least a majority thereof; provided, however, that a
director who was not a director at the beginning of such 24-month period shall
be deemed to have satisfied such 24-month requirement (and be an Incumbent
Director) if such director was elected by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually (because they were directors at the
beginning of such 24-month period) or by prior operation of this
Section 4(b)(2); or
               (3) The occurrence of a transaction requiring shareholder
approval for the acquisition of the Company by an entity other than the Company
or a Subsidiary through purchase of assets, by merger or otherwise;
provided, however, a change in control shall not be deemed to be a Change in
Control for purposes of the Plan if the Board had approved such change prior to
either (i) the commencement of any of the events described in Section 4(b)(1),
(2), (3) or 4(c)(1), or (ii) the commencement by any person other than the
Company of a tender offer for Stock.
     (c) Definition of Potential Change in Control. For purposes of
Section 4(a), a “Potential Change in Control” means the happening of any one of
the following:
               (1) The approval by shareholders of an agreement by the Company,
the consummation of which would result in a Change in Control of the Company as
defined in Section 4(b); or
               (2) The acquisition of beneficial ownership, directly or
indirectly, by any entity, person or group (other than the Company or a
Subsidiary or any Company employee benefit plan (including any trustee of such
plan acting as such trustee)) of securities of the Company representing 5% or
more of the combined voting power of the Company’s outstanding securities and
the adoption by the Board of a resolution to the effect that a Potential Change
in Control of the Company has occurred for purposes of this Plan.
     (d) Change in Control Price. For purposes of this Section 4, “Change in
Control Price” means the highest price per share paid in any transaction
reported on the New York Stock Exchange Composite Index, or paid or offered in
any bona fide transaction related to a Change in Control or Potential Change in
Control of the Company, at any time during the 60-day period immediately
preceding the occurrence of the Change in Control (or, where applicable, the
occurrence of the Potential Change in Control event).
SECTION 5. Amendments and Termination.
                        Subject to the following sentence, the Board may at any
time, in its sole discretion, amend, alter or discontinue the Plan, but no such
amendment, alteration or discontinuation shall be made which would impair the
rights of a participant under an Award theretofore granted, without the
participant’s consent. Notwithstanding the foregoing, (a) no such amendment or
alteration shall be made which would make the exemption from Section 16(b) of
the Exchange Act provided by Rule 16b-3 thereunder unavailable to any
participant holding an Award or which would result in any liability on the part
of any participant under Section 16(b) of the Exchange Act, and (b) the
provisions of Sections 3(a) and 3(b)(1) hereof, and any other provisions
relating to the eligibility for or the amount, price or timing of Awards under
the Plan, shall not be amended more than once every six (6) months other than to
comport with changes in the Code, the Employee Retirement Income Security Act of
1974 or the rules thereunder. The Company shall submit to the shareholders of
the Company for their approval any amendments to the Plan which

4



--------------------------------------------------------------------------------



 



are required by Section 16 of the Exchange Act, or the related rules and
regulations, to be approved by the shareholders.
SECTION 6. Unfunded Status of Plan.
                        The Plan is intended to constitute an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
participant by the Company, nothing contained herein shall give any such
participant any rights that are greater than those of a general creditor of the
Company.
SECTION 7. General Provisions.
     (a) The Company may require each participant acquiring Stock pursuant to an
Option under the Plan (i) to represent and warrant to and agree with the Company
in writing that the participant is acquiring the Stock without a view to the
distribution thereof, and (ii) to make such additional representations,
warranties and agreements with respect to the investment intent of such
participant as the Company may request. The certificates for such shares may
include any legend which the Company deems appropriate to reflect any
restrictions on transfer.
     All shares of Stock or other securities delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Company may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed, and any applicable federal or state securities law, and the Company
may cause a legend or legends to be put on any certificates for such shares to
make appropriate reference to such restrictions.
     (b) Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if such approval is required; and such arrangements may be either generally
applicable or applicable only in specific cases.
     (c) No later than the date as of which an amount first becomes includable
in the gross income of the participant for federal income tax purposes with
respect to any Award under the Plan, the participant shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
federal, state or local taxes of any kind required by law to be withheld with
respect to such amount. Subject to Section 16 of the Exchange Act and the rules
and regulations promulgated thereunder, withholding obligations may be settled
with unrestricted Stock then owned by the participant or Stock that is issuable
upon the exercise of the Option which gives rise to the withholding requirement.
The obligations of the Company under the Plan shall be conditional on such
payment or arrangements and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the participant.
     (d) The Plan, all Awards made and actions taken thereunder and any
agreements relating thereto shall be governed by and construed in accordance
with the laws of the State of Ohio.
     (e) All agreements entered into with participants pursuant to the Plan
shall be subject to the Plan.
SECTION 8. Effective Date of Plan.
                        The Plan was adopted by the Board on April 27, 1990, and
approved by shareholders on April 19, 1991. This amendment and restatement of
the Plan shall be effective as of April 24, 1992.
SECTION 9. Term of Plan.
                        No Award shall be granted pursuant to the Plan on or
after April 27, 2000, but Awards granted prior to such date may extend beyond
that date.

5



--------------------------------------------------------------------------------



 



DIRECTORS’ STOCK OPTION AGREEMENT
                          This Agreement (the “Agreement”) is made as of the ___
day of                     , ___ between The Progressive Corporation, an Ohio
corporation (the “Company”), and                      (the “Optionee”). The
Company hereby grants Optionee an option (the “Option”) to purchase Two Thousand
(2000) Common Shares, $1.00 par value (the “Common Shares”), of the Company for
a purchase price (the “Option Price”) of                      ($_________) per
share. The Option has been granted pursuant to The Progressive Corporation 1990
Directors’ Stock Option Plan (the “Plan”) and shall include and be subject to
all provisions of the Plan, which are hereby incorporated herein by reference,
and shall be subject to the following provisions of this Agreement:
     1. Term. The Option shall be exercisable, in whole or part, on and after
                    , ___ but not after 5:00 o’clock p.m., Cleveland time, on
                    , ______.
     2. Method of Exercise. The Option shall be exercisable from time to time by
written notice (in substantially the form attached as Exhibit A) to the Company
which shall:
(a) state that the Option is thereby being exercised, the number of Common
Shares with respect to which the Option is being exercised, each person in whose
name any certificates for the Common Shares should be registered and his or her
address and social security number;
(b) be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by anyone other than the Optionee, be accompanied
by proof satisfactory to counsel for the Company of the right of such person or
persons to exercise the Option under the Plan and all applicable laws and
regulations; and
(c) be accompanied by such representations, warranties or agreements with
respect to the investment intent of such person or persons exercising the Option
as the Company may request in form and substance satisfactory to counsel for the
Company.
     3. Payment of Price. Upon exercise of the Option, the Company shall deliver
a certificate or certificates for such Common Shares to the specified person or
persons at the specified time upon receipt of the full purchase price for such
Common Shares: (i) by certified or bank cashier’s check, or (ii) by delivery of
Common Shares with a Fair Market Value equal to the Option Price, or (iii) by
any other method of payment or combination thereof authorized by the Plan.
     4. Transferability. The Option shall not be transferable by the Optionee.
The Option shall be exercisable (subject to any other applicable restrictions on
exercise) only by the Optionee for his own account, except in the event of the
death or disability of the Optionee, in either of which events the Option shall
be exercisable (subject to any other applicable restrictions on exercise) only
by the Optionee’s estate (acting through its fiduciary) or by the Optionee’s
duly authorized legal representative, respectively.
     5. Restrictions on Exercise. The Option is subject to all restrictions in
this Agreement or in the Plan. As a condition of any exercise of the Option, the
Company may require the Optionee or his successor to make any representation and
warranty to comply with any applicable law or regulation or to confirm any
factual matters reasonably requested by counsel for the Company.
     6. Taxes. The Optionee hereby agrees to pay to the Company, in cash or
unrestricted Stock or by any other method authorized under the Plan, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Option granted hereunder or its exercise. If the Optionee does
not make such payment to the Company, the Company shall have the right to deduct
from any payment of any kind otherwise due to the Optionee from the Company, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Option or the Common Shares to be purchased by the Optionee under
this Agreement. The Option shall not be treated as an incentive stock option
under Section 422 or any successor Section thereto of the Internal Revenue Code
of 1986, as amended.
     7. Definitions. Unless otherwise defined in this Agreement, capitalized
terms will have the same meanings given them in the Plan.

6



--------------------------------------------------------------------------------



 



            THE PROGRESSIVE CORPORATION
    DATE OF GRANT: __________  By:                        

                    ACCEPTANCE OF AGREEMENT
                    The Optionee hereby: (a) acknowledges receiving a copy of
the Plan Description relating to the Plan, and represents that he/she is
familiar with all provisions of the Plan; (b) accepts this Agreement and the
Option granted to him/her under this Agreement subject to all provisions of the
Plan and this Agreement; and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Company.

                Date: ____________________         Optionee         

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Exercise of Stock Option
The Progressive Corporation
6000 Parkland Boulevard
Mayfield Heights, Ohio 44124
Gentlemen:
     The undersigned Optionee hereby exercises the Option granted to him/her
pursuant to the Directors’ Stock Option Agreement dated                     ,
l9___ between The Progressive Corporation and the Optionee with respect to ___
Common Shares, covered by said Option, and tenders herewith
$                     in payment of the purchase price thereof by delivery of
                                                             .
     The name and registered address on such certificate should be:
                                                                 
                                                                 
                                                                 
The Optionee’s social security number is:                     

                        Optionee   

Dated:                          

8